DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 04/11/2022 is acknowledged.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Furthermore, claims 4-6 which are directed to nonelected Species C (Fig. 7) have also been withdrawn. Election was made without traverse in the reply filed on 04/11/2022.

Drawings
The drawings are objected to because the drawings include photographs, which are both not the only practicable medium for illustration of the invention, but are also of insufficient clarity to actually illustrate the invention. For example, it is unclear what figures 4, 5, 6, and 9 illustrate. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The applicant is directed to consult the Manual of Patent Examining Procedure, section 608.02, and more specifically, 37 CFR 1.84, Standards for Drawings, section (b) (1), as quoted below:
(b) Photographs
(1) Black and white, Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
In this case, the examiner is requiring illustration by drawings in lieu of photographs or photograph/drawing combinations.

Specification
The abstract of the disclosure is objected to because of the following phrase: “Disclosed is a container assembly”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities:
In line 30 of page 6, the term “zin” will be interpreted as -- in --          
In line 20 of page 14, the phrase “already in the assembly 100” will be interpreted as -- already in the support structure 160 --            
Appropriate correction is required.

Claim Objections
Claims 2-3 and 7 are objected to because of the following informalities:
The phrase “A freezer container support structure” will be interpreted as -- The freezer container support structure --        
In claim 3, the phrase “wherein the support members each comprise a strap” will be interpreted as -- wherein the support members each comprises a strap --
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 9279610 B2, herein referred to as Wang) in view of Bin Chen (CN 201431140 Y, herein after referred to as Chen).
Regarding claim 1, Wang teaches a freezer container support structure (storage system 400 Fig. 4C) comprising: two or more plates (shelf 410 Fig. 4A); and at least two spaced support members (the sidewalls of housing 405 are understood to be the support members of shelves 410 see Fig. 4B), to compress one or more freezer containers (milk bag 100 Fig. 1) between the plates during freezing of a freezable liquid (milk in Abstract) contained in each said freezer container (Col. 5 lines 17-21).
Wang teaches the invention as described above but fails to explicitly teach wherein the support members are adapted to engage the plates in spaced locations along the support members.
However, Chen teaches wherein the support members (upright posts 2 Fig. 2) are adapted to engage the plates in spaced locations (lower partition 3 and lower support block 4 Fig. 2) along the support members to increase the stability of the shelves.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the freezer container support structure of Wang to include support members adapted to engage the plates in spaced locations along the support members in view of the teachings of Chen to increase the stability of the shelves.
Regarding claim 2, the combined teachings teach wherein each plate of the two or more plates comprises a raised peripheral lip (tooth-like features 615 Fig. 6 and Col. 6 lines 7-12 of Wang).
Regarding claim 7, the combined teachings teach wherein the plates are movable with respect to the support members, such that plates can be added or removed from a freezer compartment (freezer Col. 4 line 52 of Wang) to respectively increase or decrease space available for supporting freezer containers (Col. 4 lines 52-61 of Wang).
Regarding claim 8, Wang teaches a method for storing freezable liquid for future selective access, comprising: dispensing freezable liquid (milk in Abstract) into one or more freezer containers (milk bag 100 Fig. 1); associating the one or more freezer containers with: one indicium (tag 110 Fig. 1) locatable in a freezer compartment, the one indicium: identifying the one or more freezer containers (Col. 1 lines 31-33); and corresponding to one corresponding indicium (markers 215 Fig.2) wherein the one corresponding indicium identifies one or both of: a storage period (date on tag 110 Fig. 1) of freezable liquid stored in the one or more freezer containers; and a selected volume (amount on tag 110 Fig. 1) of freezable liquid stored in the one or more freezer containers; positioning the one or more freezer containers in the freezer compartment (Col. 2 lines 4-9).
Wang teaches the invention as described above but fails to explicitly teach one corresponding indicium located on the outside of the freezer compartment.
However, Applicant has not disclosed that having one corresponding indicium located on the outside of the freezer compartment does anything more than produce the predictable result of being able to identify the content of the freezer container. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the location of the markers of the combined teachings (markers 215 Fig. 2 of Wang) and meet the claimed limitations in order to provide the predictable results of identifying the content of the freezer container without opening the freezer.
Wang teaches the invention as described above but fails to explicitly teach sealing the freezer compartment.
However, it is well known in the art that a freezer compartment needs to be sealed in order to properly preserve the articles that are stored in the compartment. Therefore, it would have been obvious for a person skilled in the art before the effectively filed date to seal the freezer compartment to preserve the articles that are stored in the compartment.
Regarding claim 9, Wang teaches wherein positioning the one or more freezer containers in the freezer compartment comprises positioning the one or more freezer containers on a plate (shelve 410 Fig. 4C) of a freezer container support structure (storage system 400 Fig. 4C), the freezer container support structure comprising: two or more plates (shelves 410 Fig. 4C) to compress the freezer containers between the plates during freezing of the freezable liquid contained in each said freezer container (Col. 5 lines 17-21), the method further comprising- adding a further plate to the freezer container support structure in spaced relation to said two or more plates of the freezer container support structure (Figs. 4B-C and Col.4 lines 52-61).
Wang teaches the invention as described above but fails to explicitly teach at least two spaced support members, wherein the support members are adapted to engage the plates in spaced locations along the support members.
However, Chen teaches at least two spaced support members (upright posts 2 Fig. 2), wherein the support members are adapted to engage the plates in spaced locations (lower partition 3 and lower support block 4 Fig. 2) along the support members to increase the stability of the shelves.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method for storing freezable liquid of Wang to include at least two spaced support members, wherein the support members are adapted to engage the plates in spaced locations along the support members in view of the teachings of Chen to increase the stability of the shelves.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chen and in further view of US 5620133 (herein after referred to as Isserstedt).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach wherein the support members each comprise a strap for fitting around the two or more plates, thereby to maintain the two or more plates in register.
However, Isserstedt teaches wherein the support members (reinforcing strips 26 and 28 Fig. 1) each comprises a strap (strips 33 Fig. 1) for fitting around the two or more plates (suspension bars 40 Fig. 4), thereby to maintain the two or more plates in register (Fig. 1) to allow for securing the plates in the desired position.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the freezer container support structure of the combined teachings to include support members that each comprises a strap for fitting around the two or more plates, thereby to maintain the two or more plates in register in view of the teachings of Isserstedt to allow for securing the plates in the desired position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763